Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 16-17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 in view of Masuda in US20060026759.

Regarding Claim 3 and 7:  Yanagihara teaches a light emitting device having chlorosilicate phosphor and an excitation light source having peak emission in the range from 400-480 nm (See Paragraph 78).  Yanagihara teaches the chlorosilicate of formula MavEuwMbxSi4OyClz, wherein Ma is an element such as Calcium, Mb is an element such as Mg, v is in the range from 6.5 to 8, w is from 0.1 to 2, x is from 0.8 to 1.2, y is from 14 to 18 and z is from 1 to 2 (See Paragraph 25-27).  The values of v and w mean that the content of Ca and Eu may range from 6.6 to 10 moles.  The material of Yanagihara represents an overlapping range of materials with those compositions claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art. Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.  Yanagihara teaches that the chlorosilicate phosphor may be provided with other phosphors having different emission spectra when excited by the excitation source (See Paragraph 81).  The other phosphor materials may be one or more of the phosphors described in paragraph 84 and may be associated with emission of differing wavelength ranging from green to yellow to red light.  As Yanagihara teaches that at least one of these materials may be chosen, the choice of a three phosphor system including a first chlorosilicate phosphor, a second phosphor, and a third phosphor would have been obvious.  

Yanagihara teaches that the phosphors are disposed in a fluorescent member on the excitation side of a diode, but is silent in terms of the distribution of the first phosphor inside said member.  

However, Masuda teaches that when making an LED containing an excitation diode in conjunction with multiple phosphors having different emission peaks, it is advantageous to provide the phosphors in discrete layers on the chip in order from the longest emission wavelength to the shortest emission wavelength.  Masuda teaches that the phosphors should be provided in this manner in order to efficiently extract light  from the device (avoid re-absorption and re-emission).  Those of ordinary skill in the art would have found it obvious to provide the various phosphors of Yanagihara in such a manner, wherein the shortest wavelength phosphor, associated with the chlorosilicate material having an emission wavelength in the range from 505 to 530 nm (See Paragraph 71).  The second and third phosphors may have longer wavelength emission in the range from 500-580 nm and 580 to 650 nm (See Paragraph 84).  Thus  based on the teachings of Yanagihara in view of Masuda, it would have been obvious to provide a larger amount of the chlorosilicate fluorescent material than the second or third material on the emission side (external; opposite from diode) of the member as it has the shortest wavelength of all the phosphors used.  Thus it would have been obvious to provide such an uneven distribution for all of said phosphors used. Those of ordinary skill would have been motivated to provide the fluorescent member having the phosphor distribution of Masuda on the basis that such a distribution minimizes interaction between said phosphors and reduces emission loss through cross-excitation to a minimum (See Paragraph 23). 

Regarding Claim 16-17:  Yanagihara teaches that the material has high luminous efficiency but is silent in terms of the values of the internal quantum efficiency; however, the compositions and size of the particles taught by Yanagihara are the same as those instantly disclosed.  Materials of the same composition must necessarily have the same properties as those properties stem from the composition.  As this is the case, the materials of Yanagihara would necessarily have the claimed properties in the overlapping range as set forth.

Regarding Claim 20:  Yanagihara teaches that the chlorosilicate has an average particle size from 5 to 20 microns, overlapping the sizes instantly claimed (See Paragraph 74).  Yanagihara states that this median is determined on a volume basis (See Paragraph 76), which is the same basis claimed.

Regarding Claim 21: Yanagihara teaches that the phosphor is provided in an amount from 1 to 100 parts by  mass relative to 100 parts of the resin (See Paragraph 82).

Regarding Claim 22-25: Yanagihara teaches that the second phosphor may be one or more chosen from the group including (Y,Gd,Tb,Lu)3(Al,Ga)5O12:Ce, (La,Y)3Si6N11:Ce, Si6-pAlpOpN8-p:Eu, (Sr,Ca)AlSiN3:Eu, (Sr,Ca)LiAl3N4:Eu, and (Ba,Sr,Ca)2Si5N8:Eu.  It would have been obvious to choose one or more of these phosphors from the group of Yanagihara, which overlaps the claimed second and third phosphors (See paragraph 84).  Yanagihara teaches that these phosphors may be used in an amount from 5 to 300 parts per 100 parts by mass of the resin (See Paragraph 89).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 in view of Masuda in US20060026759 as applied to claims 7 above, and further in view of Kobusch in US20040166320.

Yanagihara teaches a means for creating a chlorosilicate phosphor, wherein the phosphor overlaps in composition with the limitations set form in claims 7.  Yanagihara teaches that the phosphor is provided with a fluoride coating that functions as a protective film.  A film is provided on such a phosphor because chlorosilicate phosphors are known to be degraded by atmosphere and humidity (See Paragraph 49, 61).

Yanagihara teaches that the phosphor particles may be coated, but is silent regarding the coating of the phosphor with an oxide material as instantly claimed.

However, Kobusch also teaches the application of a coating to said chlorosilicate phosphors (See Paragraph 27) in order to achieve greater durability and prevent degradation during processing and operation of the phosphor (See Paragraph 3). Kobusch teaches that the phosphors are provided with a silicate precursor material, such as an organosilanol (See Paragraph 5).  The mixture is then distilled, dried and the organosilanol is condensed to form a silicate glass adhered to the particle surface (See Paragraph 5-9).  A silicate glass necessarily contains SiO2.  As Kobusch teaches that this coating is used to stabilize and protect the same chlorosilicate phosphors, Kobusch establishes such a coating as an alternative for the same purpose as the coating of Yanagihara.  It would have been obvious to substitute the coating of Kobusch for that of Yanagihara as both coating are established as materials capable of providing protection and stability to the underlying phosphor material (See MPEP2144.06).  Those of ordinary skill in the art would have been motivated to perform such a substitution based on the fact that the coating accomplishes the same goal, but also has other benefits in terms of the flow behavior of the material (See Paragraph 10)

It would have been obvious to use such a coated phosphor in the device according to Yanagihara in view of Masuda as is discussed above.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 in view of Masuda in US20060026759 as it is applied to claim 1, and evidenced by Xiao in their publication titled “Elemental Impurities in Pediatric Calcium Carbonate Preparations-High Throughput Quantification and Risk Assessment”.
Yanagihara teaches a chlorosilicate of formula MavEuwMbxSi4OyClz, wherein Ma is an element such as Calcium, Mb is an element such as Mg, v is in the range from 6.5 to 8, w is from 0.1 to 2, x is from 0.8 to 1.2, y is from 14 to 18 and z is from 1 to 2 (See Paragraph 25-27).  The values of v and w mean that the content of Ca and Eu may range from 6.6 to 10 moles.  The material of Yanagihara represents an overlapping range of materials with those compositions claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art. Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.  Yanagihara in view of Masuda teach the use of such a phosphor in an LED device, wherein the green phosphor is provided in a discrete layer on the outside of the fluorescent member, providing for the uneven distribution described.

Yanagihara teaches that the composition is created by providing reagents including CaCO3, but is silent in terms of impurities in the material.

However, Xiao evidences that even medical grades of CaCO3 have a myriad of impurities entrained within in the ppm range (See Tables).  The impurity levels of Sr, Ba, and Al are reported as ~200 ppm, ~6ppm, and 200ppm.  Those of ordinary skill in the art would have expected the material of Yanagihara to necessarily contain impurity levels of these elements from the CaCO3 precursor material.  The impurity levels of Sr, Ba, and Al would be constituent with the weight percent of Ca in the material and would necessarily be less than 360 ppm. It is noted that Xiao has a publication date of 2021, but is used in an evidentiary capacity only.  Those of ordinary skill in the art would expect these impurities in any medical or reagent grade CaCO3 used at the time Yanagihara’s teachings were established.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/15/22, with respect to the rejection(s) of claim(s) 7 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yanagihara in view of Masuda.  Applicant’s amendment of claim 7 setting forth that the uneven distribution is in terms of the chlorosilicate phosphor compared to the other phosphors are noted and renders the relative terms definite as it is clear what is being compared.  The prior art to Yanagihara does not teach such a distribution; however, providing discrete layers of phosphors having particular emission in such a conversion member is known within the art.  Masuda teaches such a distribution where the green (short wavelength) phosphor is provided away from the diode (emission side) in order to prevent re-emission of the other phosphors.  Those of ordinary skill in the art would be motivated to adapt such a structure in order to decrease energy loss.  Thus the advantage discussed at page 6 of the response seems to be well known in the prior art and those of ordinary skill would have seen it as advantageous.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734